Title: To George Washington from William Irvine, 28 March 1783
From: Irvine, William
To: Washington, George


                        
                            Sir
                            Carlisle March 28th 1783
                        
                        The general face of affairs are so much changed since I wrote to your Excellency the 6th instant that I think
                            it most advisable for me to remain here, and not return to Fort Pitt til I receive your Orders; especially as every thing
                            is quiet in that quarter & the Post in good order, both Virginia & Pennsylvania Troops are Enlisted for
                            the War and will not think themselves obliged to do one hours duty after peace is announced—And should they be disbanded
                            before measures are taken for securing the Stores; great waste and perhaps a total destruction may take place—A Militia
                            guard may be called but that will be small security, I assure you were they my private property I would much rather trust
                            them locked up in the Magazine without guard, than in the hands of any Militia officer that I have seen in that Country—As
                            there is no Paymaster at the Post, Mr Morris and the Paymaster general have prevailed on Lieutenant Rose my Aid de Camp to
                            make me Months payment to the Troops in order to save the expence attending a particular appointment for that purpose. I
                            will therefore alow him to proceed immediately—perhaps the order for paying the Men only half a Dollar a week may now be
                            dispensed with and that all may be paid at once, but Mr Rose will follow the mode prescribed til your pleasure is
                            signified—I understand the Paymaster general is gone to the main Army to settle with the Troops; And I
                            presume some person will also be sent to the Southern Army for this purpose. The Troops at Fort Pitt are considered as
                            part of the latter, but in this business I conceive them alltogether unconnected, and that it will be expedient to settle
                            with them also, which can not be well done after they are seperated from the Officers now with them—They have confidence
                            in my promise to them last year (by your Excellencys order) that they might depend on being treated in every respect equal
                            to any rest of the Army—And I think I may venture to assure your Excellency—without creating a suspition of
                            Vanity; that this confidence is heightened by the unremitting pains I have taken to have them well provided for, and at
                            the same time rigid discipline kept up—but for this I have been compensated by the establishment of Order, cheerfullness
                            and alacrity with which they perform all kinds of Service—In the meantime I will direct Lt Colonel Byard the Senior
                            officer to keep the Troops together in all events til he received positive orders for the contrary: If your Excellency
                            should think proper to direct my return to Fort Pitt, shall be greatly obliged by your limiting the time of my stay, some
                            attention, to the much impaired state of my health being necessary; I beg your Excellency will be pleased to forward
                            whatever Orders or instructions you may judge necessary to honor me with at this place.
                        The most glorious news of a general and honorable peace (for America) Arrived here two days ago: On this happy
                            event I pray your Excellency may be pleased to accept my sincere congratulations, that you may long live to enjoy the well
                            earned fruits of your labour is the ardent wish of—Sir Your Excellencys Most Obedient Humble Servant
                        
                            Wm: Irvine
                        
                    